        Case 4:20-cv-01523-YGR Document 32 Filed 04/27/20 Page 1 of 3



 1 Richard L. Chamley (�BN 70430)
   Nicole W. Uhlmann (�BN 200783)
 2 CHARNLEY RIAN LLP
   12121 Wilshire Blvd. Suite 600
 3 Los Angeles, CA 90025
   Telephone: 310.321.4300
 4 Facsunile: 310.893.0273
   Email:      rlc@ch�eyri�.com
 5             nwu@chamleynan.com
 6 Attorneys for Defendants. Mainsail, LLC,
   Shoreline Entertainment, Inc., Sam Eigen
 1 and Morris Ruskin
 8                      UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10
11 MARK MAHON,                                    Case No. 4:20-cv-01523-YGR
                                                  [Related by Order to: Cases No.:
12              Plaintiffs,                       20-cv-01525, 20-cv-01527, 20-cv-
                                                  01530, and 20-cv-01534] _
13        vs.
                                                  DEFENDANTS' WITHDRAWAL
                              L
14
15
     �l��&�                  � EIGEN,
     an individual; MORRIS RUSKIN, an
                                                  OF MOTION TO DISMISS FOR
                                                  IMPROPER VENUE OR IN THE
     individual, and DOES 1-21,                   ALTERNATIVE TO TRANSFER
16                                                FOR CONVENIENCE, ETC.
                Defendants.
17
                                                  Hon. Yvonne Gonzalez Rogers,
18                                                Distict Court Judge
19   ______________                         __,


20
21
22
23
24
25
26
27
28

            DEFENDANTS' WITHDRAWAL OF MOTION TO CHANGE VENUE
                                                            CASE NO. (5:20-CV-01523-YGR)
        Case 4:20-cv-01523-YGR Document 32 Filed 04/27/20 Page 2 of 3



 1            DEFENDANTS' WITIIDRAWAL OF MOTION TO CHANGE VENUE
 2         To the Court and to all parties and counsel as applicable:
 3         Please take notice that defendants Mainsail, LLC, Shoreline Entertainment,
 4   Inc., Sam Eigen, and Morris Ruskin (for purposes of this document collectively
 5   "Defendants"), hereby WITHDRAW their pending Motion to Dismiss for Improper
 6   Venue or in the alternative to Transfer for Convenience (herein "the Venue
 7   Motion").
 8         To explain:
 9         Defendants initially attempted to obtain a stipulated extension of time to file
1O   responsive pleadings, but Plaintiff wanted to attach unreasonable conditions to the
11   stipulation;
12         Defendants then moved the assigned Magistrate Judge for additional time,
13   which Plaintiff actually opposed;
14         The Magistrate Judge granted Defendants' motion and extended their
15   "response time";
16         Defendants thus filed the Venue Motion on April 7, 2020;
17         At the time Defendants filed the Venue Motion, they were in the process of
18   joining another set of defendants in an administrative motion to relate 5 cases filed
19   by Plaintiff in this district (Defendants specifically included notice of this in their
20   moving papers);
21         Since that time, the Court has found the 5 cases to be related and has issued
22   orders in connection therewith;
23         Defendants will be joining with the defendants in the now-related cases in a
24   request to have discovery and other procedural matters consolidated, but not
25   consolidated for purposes of trial; and,
26         Defendants thus WITHR.DRAW the Venue Motion and RERVE their right to
27   seek transfer at a later date of this case to the Central District of California; and,
28         Upon the completion of consolidated discovery and other procedural matters,

                                            -1-
                    DEFENDANTS' WITHDRAWAL OF MOTION TO CHANGE VENUE
                                                          CASE NO. (5:20-CV-01523-YGR)
        Case 4:20-cv-01523-YGR Document 32 Filed 04/27/20 Page 3 of 3



 1   Defendants will move the court for a transfer.
 2            Respectfully submitted.
 3

 4

 5
     Dated:        April 27, 2020
 6
 7
 8                                           By.;,,:'--=--=-=-~~----=-----+-----
                                                 .chard L.   arnley
                                               Nicole W. Uhlmann
 9                                             Attorneys for Defendants Mainsail
                                               LLC, Shoreline Entertai ment, Inc., and
10                                             SamEigen
11

12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
                     DEFENDANTS' WITHDRAWAL OF MOTION TO CHANGE VENUE
                                                            CASE NO. (5:20-CV-01523-BLF)
